Citation Nr: 0946456	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  06-35 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an effective date earlier than June 19, 
2004, for the grant of service connection for cervical strain 
with degenerative disc disease at C5-6.

2.  Entitlement to an initial disability rating in excess of 
20 percent for cervical strain with degenerative disc disease 
at C5-6.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1966 to July 1970 
and from September 1971 to September 1987.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Boston, 
Massachusetts Department of Veterans' Affairs (VA) Regional 
Office (RO), wherein the RO granted service connection for 
cervical strain with degenerative disc disease at C5-6, and 
assigned a 10 percent disability rating, effective June 19, 
2004.  By a September 2006 rating decision, the disability 
rating for cervical strain with degenerative disc disease at 
C5-6 was increased to 20 percent, effective June 19, 2004.

In the November 2006 VA form 9, the issue of entitlement to 
an increased rating for the Veteran's service-connected low 
back disability was raised by the Veteran's statements.  As 
an increased rating claim regarding the Veteran's low back 
disability is not presently in appellate status before the 
Board, this issue must be referred to the RO for appropriate 
action.

The Board observes that a claim for a total disability rating 
based upon individual unemployability (TDIU), as due to all 
of the Veteran's service-connected disabilities, has been 
raised by the Veteran in the duration of this appeal.  In 
light of the recent case, Rice v. Shinseki, 22 Vet. App. 447 
(2009), entitlement to TDIU is properly considered as part of 
the determination of the appropriate disability rating rather 
than as a separate claim.  The Board finds however, that the 
Rice decision is not applicable in this case, as the Veteran 
claim for TDIU was based upon all of his service-connected 
disabilities and not just due to his cervical strain with 
degenerative disc disease at C5-6, for which a claim for 
increased initial disability rating is currently on appeal 
before the Board.  Thus, a claim for TDIU need not be 
considered in tandem with the Veteran's claim for an 
increased initial disability rating.  See id.  



FINDINGS OF FACT

1.  The objective evidence of record provides the basis for 
the award of service connection for cervical strain with 
degenerative disc disease at C5-6 prior to June 19, 2004.

2.  Throughout the entire claims period, the Veteran's 
cervical strain with degenerative disc disease at C5-6 has 
been manifested by a limitation of motion of the cervical 
spine with forward flexion to 30 degrees, with repetitive 
motion causing an additional limitation of motion of 10 
degrees, a combined range of motion ranging from 230 to 250 
degrees and complaints of pain with radiation into the upper 
extremities.  No separate neurological manifestations were 
found to be related to the cervical strain with degenerative 
disc disease at C5-6.


CONCLUSIONS OF LAW

1.  The criteria for an assignment of an effective date 
earlier than June 19, 2004, for the grant of service 
connection for cervical strain with degenerative disc disease 
at C5-6 have been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.1, 3.4, 3.157, 3.158, 3.400 (2009). 


2.  The criteria for an initial disability rating in excess 
of 20 percent cervical strain with degenerative disc disease 
at C5-6 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Codes 5290 
(2002) and 5235 (2009).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 38 C.F.R. 
§ 3.159 (2009).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), must be 
provided to a claimant before an initial unfavorable decision 
on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-
20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

In the recent case Shinseki v. Sanders, 129 S.Ct. 1696 
(2009), the U.S. Supreme Court held that the Federal 
Circuit's blanket presumption of prejudicial error in all 
cases imposed an unreasonable evidentiary burden upon VA. 
 Rather, in Shinseki v. Sanders, the Supreme Court suggested 
that determinations concerning prejudicial error and harmless 
error should be made on a case-by-case basis.  Id.  As such, 
in conformance with the precedents set forth above, on 
appellate review the Board must consider, on a case-by-case 
basis, whether any potential VCAA notice errors are 
prejudicial to the claimant. 

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, No. 08-7150, 2009 WL 
2835434 (Fed. Cir. Sept. 4, 2009).  

Prior to the initial adjudication of the Veteran's claim for 
service connection in the March 2005 rating decision, he was 
provided notice of the VCAA in June 2004, August 2004 and 
October 2004.  The VCAA letters indicated the types of 
information and evidence necessary to substantiate the claim, 
and the division of responsibility between the Veteran and VA 
for obtaining that evidence, including the information needed 
to obtain lay evidence and both private and VA medical 
treatment records.  Thereafter, the Veteran received 
additional notice in December 2006, pertaining to the 
downstream disability rating and effective date elements of 
his claims, with subsequent re-adjudication in April 2008 and 
November 2008 Supplemental Statements of the Case.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and 
Pelegrini, both supra.

It is well to observe that service connection for cervical 
strain with degenerative disc disease at C5-6 has been 
established and an initial rating for this condition has been 
assigned.  Thus, the Veteran has been awarded the benefit 
sought, and such claim has been substantiated.  See Dingess 
v. Nicholson, 19 Vet. App. at 490-491.  As such, 38 U.S.C.A. 
§ 5103(a) notice is no longer required as to this matter, 
because the purpose for which such notice was intended to 
serve has been fulfilled.  Id.  Also, it is of controlling 
significance that, after awarding the Veteran service 
connection for cervical strain with degenerative disc disease 
at C5-6 and assigning an initial disability rating for this 
condition, he filed a notice of disagreement contesting the 
initial rating determination.  See 38 C.F.R. § 3.159(b) 
(2009) (amended to add subparagraph (3), which provides VA 
has no duty to provide section 5103 notice upon receipt of a 
notice of disagreement).  The RO furnished the Veteran a 
Statement of the Case that addressed the initial rating 
assigned for his cervical strain with degenerative disc 
disease at C5-6, included notice of the criteria for a higher 
rating for that condition, and provided the Veteran with 
further opportunity to identify and submit additional 
information and/or argument, which the Veteran has done by 
perfecting his appeal.  See 38 U.S.C.A. §§ 5103A, 5104(a), 
7105 (West 2002).  Under these circumstances, VA fulfilled 
its obligation to advise and assist the Veteran throughout 
the remainder of the administrative appeals process, and 
similarly accorded the Veteran a fair opportunity to 
prosecute the appeal.  See Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).

Accordingly, the Board finds that no prejudice to the Veteran 
will result from the adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran are to be avoided).

All relevant evidence necessary for an equitable resolution 
of the issues on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes private 
medical records, VA outpatient treatment reports, VA 
examinations and statements from the Veteran and his 
representative.  The Veteran has not indicated that he has 
any further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication that there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The Veteran and his representative have 
been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2009).

A.  Earlier Effective Date

Pertinent Laws and Regulations

The statutory provisions for the determination of the 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Unless specifically provided 
otherwise in the statute, in new service connection cases, 
the effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  See 
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2009); 
see also 38 C.F.R. § 3.4(b)(1) (defining "disability 
compensation" as basic entitlement for a veteran who is 
disabled as a result of a disease or injury incurred or 
aggravated in the line of duty in active service).

However, if the application is received within one year from 
the date of discharge or release from service, the effective 
date of an award for disability compensation to the veteran 
shall be the day following the date of discharge or release.  
38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2) (2009); see 
also Wright v. Gober, 10 Vet. App. 343, 346-48 (1997).  
Generally, a specific claim in the form prescribed by the 
Secretary must be filed in order for benefits to be paid to 
any individual.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. §§ 
3.160(b), 3.151(a) (2009). 

38 C.F.R. § 3.155 provides that any communication or action 
indicating intent to apply for one or more VA benefits may be 
considered an informal claim.  Such an informal claim must 
identify the benefit sought.  38 C.F.R. § 3.1(p) defines 
application as a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  See also Rodriguez v. 
West, 189 F.3d. 1351 (Fed. Cir. 1999).  

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  Id.  Under 
certain circumstances, VA medical records may constitute an 
informal claim for increase or to reopen a compensation claim 
under 38 C.F.R. § 3.157 (2009), but this provision is not for 
application in an initial compensation claim for a 
disability.  See 38 C.F.R. § 3.155(c) (2009).




Analysis

As an initial matter the Board notes that the current 
effective date assigned by the RO for the Veteran's cervical 
strain with degenerative disc disease at C5-6, is June 19, 
2004.  The record reflects however, that the Veteran filed a 
formal claim which was stamped as being received at the RO on 
July 19, 2004.  

The Veteran filed a claim for service connection for a neck 
injury on July 19, 2004.  The RO granted service connection 
for cervical strain with degenerative disc disease at C5-6, 
and assigned a 10 percent disability rating, effective June 
19, 2004.  In September 2006 rating decision, the RO 
increased disability rating for cervical strain with 
degenerative disc disease at C5-6 to 20 percent, effective 
June 19, 2004.

In statements presented throughout the duration of the 
appeal, the Veteran argues that he is entitled to an 
effective date earlier June 19, 2004, for the grant of 
service connection for cervical strain with degenerative disc 
disease at C5-6.  

In a June 23, 2003 statement, the Veteran's representative 
requested the claims file be reviewed for the purpose of 
establishing service connection disability benefits for 
hearing loss, tinnitus and a back condition.  The 
representative also requested that this communication be 
considered an informal claim in accordance with the 
provisions of 38 C.F.R. § 3.155.  The record reflects that, 
at this time, the Veteran was already service connected for a 
lumbar spine disability.  

In June 2004, the Veteran was sent a VCAA notice letter 
acknowledging the claims for his "service-connected" 
hearing loss, tinnitus and a back condition, which included 
information on how to establish a claim for service 
connection.  

The Veteran filed a formal claim for service connection for 
hearing loss, tinnitus and a neck injury on July 19, 2004.  A 
subsequent July 2004 statement by the Veteran's 
representative requested that his claim for service 
connection for hearing loss, tinnitus and a back condition be 
expanded to include service connection for a neck condition.  

Private and VA outpatient treatment reports from May 1995 to 
June 2006 indicate that the Veteran initially reported a 
history of neck discomfort in January 1996 and was 
subsequently treated for and diagnosed with neck pain, 
cervical spondylosis with no myelopathy, neck pain with 
numbness in the left hand and paresthesias in the left upper 
extremity and neck pain radiating into the right shoulder.  

In the September 2006 Statement of the Case (SOC), the RO 
noted that the Veteran submitted a claim for service 
connection for hearing loss, tinnitus and a back condition on 
June 23, 2003 with no accompanying medical evidence or 
treatment cited.  The RO then determined that as the Veteran 
was already service connected for Meniere's disease and a low 
back condition, this claim was taken as a claim for increase 
for those conditions and processed accordingly and, during 
the pendency of that claim, on June 19, 2004 the Veteran 
submitted an additional claim specifically for his neck 
condition.  The record reflects, however, that no development 
or processing of an increased rating claim for Meniere's 
disease and a low back condition was undertaken following the 
informal claim for service connection on June 23, 2003.  The 
evidence of record demonstrates that, after the June 23, 2003 
communication, the Veteran received the June 2004 VCAA notice 
followed by his July 2004 formal claim.

After a careful review of the record, the Board has 
determined, based upon the medical and satisfactory lay 
evidence set forth above, that an effective date earlier than 
June 19, 2004 for the grant of service connection for 
cervical strain with degenerative disc disease at C5-6 is 
warranted.  The Board notes that the regulations provide that 
in new service connection cases, the effective date will be 
the date of receipt of claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  The evidence of record demonstrates that the 
Veteran was treated for a neck/cervical spine disability as 
early as January 1996. 

Based on the evidence above, the Board accepts that the 
Veteran filed a claim for service connection for his cervical 
spine/neck disability on June 23, 2003.  In this regard, the 
Board finds that the Veteran's June 23, 2003 communication 
was clearly intended as an informal claim for service 
connection for hearing loss, tinnitus and a back condition, 
later specified as a neck injury involving the cervical 
spine.  While the RO explained in the September 2006 SOC, 
that the claim in the June 23, 2003 communication was 
construed as a claim for increase for the Veteran's low back 
condition and Meniere's disease and processed accordingly, no 
additional processing with respect to an increased rating for 
those claims was performed.  In fact, the Board observes that 
the June 2004 VCAA letter specified that the RO was working 
on the Veteran's claims for his "service-connected" hearing 
loss, tinnitus and a back condition and informed the Veteran 
of how to establish service connection.  No information 
regarding a claim for increase for any of his service-
connected disabilities was provided to the Veteran at any 
time during the period following the June 23, 2003 
communication and prior to the formal claim for service 
connection filed on July 19, 2004.  It also appears from the 
record that, at the time the June 23, 2003 communication was 
received, the Veteran was not previously service-connected 
for hearing loss or tinnitus and the only back condition for 
which was service-connected was a lumbar spine disability.  

Moreover, the Veteran's subsequent formal claim for service 
connection, received on July 19, 2004, followed up on the 
June 23, 2003 communication and specifically listed 
conditions for which he intended to file a claim for service 
connection, including hearing loss and tinnitus, as 
previously noted the June 23, 2003 letter, and a neck injury, 
rather than a back condition.  As demonstrated by the medical 
evidence of record, the Veteran's neck injury was diagnosed 
as a cervical spine disability and, thereby further 
indicating that the neck injury involved the cervical spine 
which also constitutes the a back condition.  Therefore, the 
Veteran's July 19, 2004 formal claim for service connection 
evidently appears to be a clarification of the Veteran's 
intent to file service connection for a back condition 
involving the cervical spine and neck, specifically referred 
to as a neck injury.  As such, the claim for service 
connection for a neck injury was not a separate claim, but 
rather was intended to be part of the claim for service 
connection for a back condition, which was originally filed 
on June 23, 2003.  

As the regulations specifically provide that the effective 
date will be date of receipt of claim or the date entitlement 
arose, whichever is later, although the Board acknowledges 
that entitlement arose in January 1996, as shown by the 
medical evidence of record, a claim for service connection 
for a back condition, later clarified to include a neck 
injury, was not filed until June 23, 2003.  Thus, the 
effective date applicable in this case is June 23, 2003.

As the preponderance of the evidence supports the Veteran 
claim, an effective date earlier than June 19, 2004, for the 
grant of service connection for cervical strain with 
degenerative disc disease at C5-6 is granted.

B.  Initial Disability Rating

Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity 
resulting from disability.  Separate diagnostic codes 
identify the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2009).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher evaluation; otherwise, the lower evaluation will 
be assigned.  See 38 C.F.R. § 4.7 (2009).  Any reasonable 
doubt regarding the degree of disability will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.

When, as here, the Veteran is requesting an increased rating 
for an established service-connected disability, the present 
disability level is the primary concern and past medical 
reports do not take precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
See Powell v, West, 13 Vet. App. 31, 35 (1999).

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2009).

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  At the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on facts found - this practice 
is known as "staged ratings."  See id. at 126.

In addition, when evaluating musculoskeletal disabilities, VA 
must determine whether the joint in question exhibits 
weakened movement, excess fatigability, or incoordination, 
and whether pain could significantly limit functional ability 
during flare-ups, or when the joint is used repeatedly over a 
period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995); 38 C.F.R. §§ 4.40, 4.45 (2009).

As determined by the Board in this decision, the Veteran 
filed his original claim for compensation benefits in June 
2003.  During the pendency of this claim, the criteria for 
rating spinal disabilities were revised (effective September 
26, 2003).  The Board will evaluate the Veteran's claim under 
both the criteria in the VA Schedule for Rating Disabilities 
in effect at the time of his filing and the current 
regulations in order to ascertain which version would accord 
him the highest rating.  The General Counsel of VA has 
determined that the amended rating criteria, if favorable to 
the claim, can be applied only for the periods from and after 
the effective date of the regulatory change.  See VAOPGCPREC 
3-2000.  However, the Veteran does get the benefit of having 
both the former and revised regulations considered for the 
period after the change was made.  See VAOPGCPREC 7-2003; 
Kuzma v. Principi, 341 F.3d 1327 (Fec. Cir. 2003).  That 
guidance is consistent with long standing statutory law, to 
the effect that an increase in benefits cannot be awarded 
earlier than the effective date of the change in law pursuant 
to which the award is made.  See 38 U.S.C.A.  § 5110(g) (West 
2002).

Under Diagnostic Code 5290 (as in effect prior to September 
26, 2003), a 20 percent rating is warranted where limitation 
of motion of the cervical spine is moderate, and a 30 percent 
rating is assigned for severe limitation of motion.  38 
C.F.R. § 4.71a (2002).

The Board observes the words "moderate" and "severe" are 
not defined in the VA rating schedule.  Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decision is "equitable and 
just."  38 C.F.R. § 4.6 (2009).  Although the criteria under 
Diagnostic Codes 5290 through 5292 were less defined that the 
current criteria, guidance can be obtained from the amended 
regulations.  In adopting specific ranges of motion to define 
what is normal, VA stated that the ranges of motion were 
based on the American Medical Association Guides to the 
Evaluation of Permanent Impairment, 2nd ed., (1984), which is 
the last edition of the Guides that measured range of motion 
of the spine using a goniometer.  See Supplementary 
Information, 67 Fed. Reg. 56509 (Sept. 4, 2002).  In other 
words, even though pre-2003 regulations did not define normal 
range of motion for the spine, the current definition is 
based on medical guidelines in existence since 1984, and the 
Board can consider the current ranges of motion to rating 
spine disabilities under the old criteria.

Under the amendment to the rating schedule that became 
effective on September 23, 2002, intervertebral disc syndrome 
(pre-operative or post-operative intervertebral disc 
syndrome) is to be evaluated either on the total duration of 
incapacitating episodes over the past 12 months; or, by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  Effective September 26, 2003, 
intervertebral disc syndrome was assigned a new diagnostic 
code number (5243), and the instruction with respect to the 
separate evaluation of neurologic and orthopedic 
manifestations were re-worded and moved to Note 1, following 
the General Rating Formula for Disease and Injuries of the 
Spine.  38 C.F.R. § 4.71a (2004).  The above-mentioned 
instructions were re-phrased to state that intervertebral 
disc syndrome (pre-operatively or post-operatively) is to be 
evaluated either under the General Rating Formula for Disease 
and Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under section 4.25.  Id.  
However, these revisions were intended to be clarifying and 
non-substantive in nature.  See Schedule for Rating 
Disabilities; The Spine, 67 Fed. Reg. 56509, 56510 (Sept. 4, 
2002) (indicating that the then-proposed amendment "would 
make editorial changes," but would not "represent any 
substantive change to the recently adopted evaluation 
criteria for intervertebral disc syndrome"); Schedule for 
Rating Disabilities; The Spine; Correction, 69 Fed. Reg. 
32499 (June 10, 2004).

Pursuant to the first method of evaluation (total duration of 
incapacitating episodes over the 12 month period), the 
revised criteria provide that a 20 percent evaluation is 
warranted if incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months.  A 40 percent evaluation is warranted if 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
A 60 percent evaluation is warranted if incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004, 2009).  
The revised schedule does not provide for an evaluation 
higher than 60 percent.

Effective September 26, 2003, a General Rating Formula for 
Disease and Injuries of the Spine was instituted for 
evaluating diseases and injuries of the spine.  See 38 C.F.R. 
§ 471a, Diagnostic Codes 5235-5243 (2004, 2009).  Thus, this 
second method of evaluation provides that a 20 percent rating 
is warranted for forward flexion of the cervical spine 
greater than 15 degrees but not greater than 15 degrees; or, 
the combined range of the motion of the cervical spine not 
greater than 170 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gain or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 30 percent rating is warranted for forward 
flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  A 40 
percent rating is warranted for unfavorable ankylosis of the 
entire cervical.  A 100 percent disability rating is assigned 
for unfavorable ankylosis of entire spine.  Id.

38 C.F.R. § 4.71a., General Rating Formula, Note (1) provides 
that any associated objective neurologic abnormalities should 
be rated separately under the appropriate diagnostic code.  
Note (2) provides that, for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  The normal combined range 
of motion of the cervical spine is 340 degrees.  38 C.F.R. § 
4.71a, Diagnostic Codes 5235-5243 (2004, 2009); Plate V, 38 
C.F.R. § 4.71a. (2004, 2009).

Analysis

The Veteran currently receives a 20 percent rating for his 
service-connected cervical strain with degenerative disc 
disease at C5-6, rated under Diagnostic Code 5237, for 
cervical strain, and is rated pursuant to the General Rating 
Formula for Disease and Injuries of the Spine.  He contends 
that he is entitled to a higher rating as his cervical spine 
condition is worse than the ratings currently provide.

In this case, the Veteran's application for service 
connection for cervical strain with degenerative disc disease 
at C5-6 was received in June 2003.  Pursuant to 38 C.F.R. 
§ 3.400(o), the Board will examine the record to determine 
whether within the year prior to the June 2003 receipt of the 
application for a higher rating, it was "factually 
ascertainable" that an increase in disability had occurred.  
Thus, the Board must review the evidence from June 2002 and 
subsequent to determine whether higher ratings were merited 
for either disability during any applicable time period.

Private and VA outpatient treatment reports from June 2002 to 
June 2006 indicate that the Veteran was treated for and 
diagnosed with neck pain, cervical spondylosis with no 
myelopathy, neck stiffness and neck pain with numbness in the 
left hand, paresthesias in the left upper extremity and neck 
pain radiating into the right shoulder.  While a limited 
range of motion of the cervical spine was noted during this 
period, no range of motion findings, in degrees, were 
reported in any of these records.  During this period, 
physical examinations reflect that deep tendon reflexes were 
+2 and present, sensation was intact including all nerve/root 
territories, the neck was supple without adenopathy or 
thyromegaly, nerve damage was not found, tenderness was noted 
in the paraspinal muscle in the left upper trapezius, motor 
power and tone was normal, muscle strength was normal, gait 
was unremarkable and pain was found with flexion, lateral 
flexion and rotation.  These records also reflect that 
Veteran sought treatment through physical therapy, with 
reports of intensive physical therapy in 2002.  

In a June 2002 private medical report, the Veteran reportedly 
was seen at the VA for his neck pain.  This reports also 
noted that he was seen by VA neurology and no nerve damage 
was found.  

In a December 2004 VA examination, the Veteran reported 
constant pain in his neck with occasional radiation to the 
left scapula and middle spine and a decreased sensation in 
the left fingers.  Pain was described as an eight out of 10 
at worst, on a scale of one to 10 with 10 being the worst, 
and a three out of 10 at best, which was increased by 
physical activity, stress and tilting his head up and down.  
Pain was released with rest and medication including 
ibuprofen and a tens unit.  The Veteran also reported that 
physical therapy and cervical spine traction improved neck 
pain.  No physician had recommended bed rest.  Functional 
limitation secondary to pain included inability to lift, 
looking up or down, prolonged neck postures, turning the neck 
while backing up a car and increased pain with casing mail.  
The Veteran reported missing work approximately six to 12 
days per year.  A physical examination revealed no radiation 
of pain on movement and midline cervical spine tenderness.  
Range of motion findings revealed flexion and extension to 30 
degrees, right and left lateral flexion to 35 degrees and 
rotation to 60 degrees bilaterally.  Cervical spine x-rays 
revealed no old or recent fracture or subluxation, narrowing 
of the C5-6 disc spine and posterior spurs from the C5-6 
resulted in narrowing of the left side foraminal C5-6.  The 
Veteran was diagnosed with cervical strain with degenerative 
disc disease at C5-6.  The examiner noted that the Veteran 
reported some increased symptoms recently with increased neck 
pain but he was able to function with medication and cervical 
traction. 

In a June 2005 VA outpatient neurology consult, the Veteran 
complained of numbness in the left hand and neck pain.  A 
general examination revealed good neck movements except for 
mild limitation of extension, neurologically alert and 
oriented, intact cranial nerves II through XII, no atrophy or 
fasiculations in the intrinsic muscles of the hands and 
strength was 5/5.  A sensory examination found a mild 
diminution of touch and pinprick sensation in the ulnar 
distribution of the left hand and the left fifth finger.  
Reflexes were 2 to 3+ symmetrically.  Plantar reflexes were 
flexor bilaterally and cerebellar examination was within 
normal limits.  The examiner found that the Veteran did have 
mild to moderate spondylosis and probably had neck discomfort 
as a consequence.  The examiner also noted that the Veteran 
appeared to have mild ulnar neuropathy in the left hand, 
probably at the wrist, however such symptoms were 
predominantly sensory in nature and non-disabling.  

In a September 2005 letter, the Veteran's private physician 
reported that the Veteran's multiple medical problems, 
including chronic low back pain, neck pain from cervical 
spondylosis and probable arthritis affecting the knees, 
hands, elbows neck and back, provided the Veteran with 
discomfort as he performed physical work at his job at the 
U.S. Post office.  The physician reported that he expected 
symptomatic improvement with retirement.

In a February 2007 VA examination, pursuant to a claim for 
TDIU, the Veteran reported symptoms of his cervical strain 
with degenerative disc disease at C5-6 included stiffness, 
sore neck with backward and sideways movement, weakness, 
difficulty looking up and to the sides and symptoms cause 
poor sleep.  He stated that his pain has become progressively 
worse and occurred constantly, traveling from the left 
scapula to the middle spine.  Pain was described as burning, 
aching, oppressing, sharp and shooting in nature with pain 
being at an eight out of 10.  Pain was also reportedly 
elicited by physical activity, stress and at rest and was 
relieved by medication, ibuprofen, although not totally 
relieved.  With pain, the Veteran stated that he did not 
function well, however, this condition did not cause 
incapacitation.  Functional impairment included difficulty 
with casing mail at his occupation with the U.S. Postal 
Service.  

A physical examination of the cervical spine revealed 
radiating pain on movement with extension of the neck and no 
evidence of muscle spasm, tenderness or ankylosis.  Range of 
motion findings revealed flexion to 30 degrees with pain at 
30 degrees, extension to 20 degrees with pain at 20 degrees, 
right lateral rotation to 40 degrees with pain at 40 degrees, 
left lateral flexion to 20 degrees with pain at 20 degrees 
and rotation to 60 degrees bilaterally, with pain at 60 
degrees bilaterally.  The examiner found that joint function 
of the spine was additionally limited by 10 degrees due to 
pain and lack of endurance after repetitive use with pain 
being the major functional impact.  A neurological 
examination of the upper extremities revealed motor function 
within normal limits, sensory function within normal limits 
and both upper extremity reflexes with biceps jerk 2+ and 
triceps jerk 2+.  

After a careful review of the evidence of record, the Board 
finds that the Veteran's cervical strain with degenerative 
disc disease at C5-6 does not warrant an initial evaluation 
in excess of 20 percent at any time since the date of claim 
on June 23, 2003.  Diagnostic Code 5237 as evaluated under 
the General Rating Formula for Diseases and Injuries of the 
Spine assigns a 30 percent disability rating for forward 
flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  The 
objective medical evidence of record does not reflect any 
findings of forward flexion of the cervical spine less than 
30 degrees nor any findings of ankylosis, favorable or 
otherwise, of the cervical spine so as to warrant a rating in 
excess of 20 percent.  In fact, the range of motion studies 
conducted in the December 2004 and February 2007 VA 
examinations would not support a higher evaluation under this 
criteria as the findings reflect forward flexion of the 
cervical spine to 30 degrees, with repetitive motion causing 
an additional limitation of motion of 10 degrees, and 
combined range of motion ranging from 230 to 250 degrees.  

Even considering the additional limitation of motion of 10 
degrees on repetitive motion noted in the February 2007 VA 
examination, the medical evidence of record did not reflect 
such additional limitation of motion demonstrated upon 
repetitive motion that would support an evaluation in excess 
of the 20 percent presently assigned.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2009); see also 38 
C.F.R. §§ 4.45, 4.59 (2009).  In this regard, the Board notes 
that while the February 2007 VA examiner found that joint 
function of the spine was additionally limited by 10 degrees 
due to pain and lack of endurance after repetitive use, this 
additional limitation would only result in limiting forward 
flexion to 20 degrees.  Thus, the criteria for a 30 percent 
disability rating would still not be met as forward flexion 
of the cervical spine 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine is required for the 
higher rating.

In considering Diagnostic Code 5290, effective prior to 
September 26, 2003, the Board also finds that Veteran's 
cervical strain with degenerative disc disease at C5-6 was 
not productive of severe limitation of motion, so as to 
warrant a 30 percent evaluation under this Diagnostic Code.  
38 C.F.R. § 4.71a (2002).  The Board notes that while 
"moderate" and "severe" are not defined in the VA rating 
schedule and the Veteran's cervical spine disability has not 
been characterized by any physician as either moderate or 
severe, the findings of record indicate that the Veteran's 
disability is moderate in nature.  In this regard, the Board 
finds that throughout the duration of this appeal the medical 
evidence of record demonstrates that the range of motion of 
the cervical spine has been limited periodically with forward 
flexion to 30 degrees (45 degrees being a normal range of 
motion of the cervical spine).  The Board also finds that, 
even with repetitive motion, an additional limitation of 
motion of 10 degrees was found, thereby only limiting the 
cervical spine range of motion to 20 degrees.  The medical 
evidence of record does not reflect that the Veteran's range 
of motion of the cervical spine is so limited that a 
physician could consider his disability to nearly approximate 
favorable ankylosis of the cervical spine.  Finally, the 
evidence of record demonstrates that the Veteran had a 
combined range of motion of the cervical spine ranging from 
230 to 250 degrees.  Therefore, these findings indicate that 
the Veteran's cervical spine disability more nearly 
approximates that of a moderate disability.  38 C.F.R. § 
4.71a, Diagnostic Code 5290 (2002).  

Moreover, the objective evidence of record reflects no 
findings of IVDS with incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months, so as to warrant a higher rating of 40 
percent under Diagnostic Code 5243.  In this regard, the 
Board notes that in the VA examinations, the Veteran did not 
report any incapacitating episodes such that required bed 
rest and treatment, both prescribed by a physician.  As such, 
the Veteran's cervical strain with degenerative disc disease 
at C5-6 does not meet the criteria for a higher initial 
disability rating under Diagnostic Code 5243.  See 38 C.F.R. 
§ 4.71a (2003, 2009)

Finally, the Board notes that while the Veteran has 
complained of pain radiating into the upper extremities with 
paresthesias and numbness, a separate rating for neurological 
manifestations due to the cervical spine disability is not 
warranted.  In this regard, the Board notes that while a June 
2005 VA outpatient treatment report found mild ulnar 
neuropathy in the left hand, there was no evidence indicating 
whether the neurological abnormality found was related to the 
Veteran's cervical spine.  Moreover, the February 2007 VA 
examination report shows that the Veteran did not report any 
radiating pain or numbness of the left hand and neurological 
examination of the upper extremities was normal.  Therefore, 
without any evidence of a relationship of the neurological 
symptomatology to the Veteran's service-connected cervical 
spine disability, a separate rating for a neurological 
manifestation is not warranted.

All things considered, the record as a whole does not show 
persistent symptoms that equal or more nearly approximate the 
criteria for an evaluation in excess of 20 percent at any 
time since the effective date of service connection for 
cervical strain with degenerative disc disease at C5-6 on 
June 23, 2003.  See Fenderson, 12 Vet. App. at 125-26.  That 
is to say, the Veteran's disability has been no more than 20 
percent disabling since the effective date of his award, so 
his rating cannot be "staged" because this represents his 
greatest level of functional impairment attributable to this 
condition.

In summary, for the reasons and bases expressed above, the 
Board concludes that an initial disability rating in excess 
of 20 percent for cervical strain with degenerative disc 
disease at C5-6 is not warranted at any time since the 
effective date of service connection on June 23, 2003.  Since 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply.  38 C.F.R. § 4.3; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The benefit 
sought on appeal is accordingly denied.




Extraschedular Consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to 38 C.F.R. § 3.321(b)(1), an 
extra-schedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2009); Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

In the current appeal, the Board has considered the issue of 
whether the Veteran's cervical strain with degenerative disc 
disease at C5-6 presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2009); 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  In this 
regard, the Board notes that there is no evidence in the 
claims file of frequent periods of hospitalization or marked 
interference with employment due solely to the Veteran's 
cervical strain with degenerative disc disease at C5-6.  The 
VA examinations reflect that the Veteran did not report any 
period of incapacitating episodes due to flare-ups or missed 
work due to solely to this disability.  In addition, the 
Veteran's private physician, in the September 2005 letter, 
indicated that the Veteran's work was affected by all of his 
disabilities combined, including arthritis of several  
joints, a lumbar spine disability and cervical spine 
disability.  As a result, the Board finds that the criteria 
for submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


	(CONTINUED ON NEXT PAGE)


ORDER

An effective date earlier than June 19, 2004, for the grant 
of service connection for cervical strain with degenerative 
disc disease at C5-6 is granted.

An initial disability rating in excess of 20 percent for 
cervical strain with degenerative disc disease at C5-6 is 
denied.


____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


